Citation Nr: 1512083	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to additional special monthly compensation (SMC ) based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2), prior to January 11, 2013.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to September 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009  rating decision in which the RO denied entitlement to additional SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2).  In August 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.  

In August 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development of the evidence.  After accomplishing the actions requested in the Board's August 2011 remand, the RO/AMC continued to deny the claim (as reflected in a June 2012 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In January 2014, the Board bifurcated the claim on appeal, granting additional SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2), from January 11, 2013, and remanding to the RO, via the AMC , the matter of additional SMC on that basis prior to January 11, 2013, for additional development of the evidence.  After accomplishing the actions requested in the Board's January 2014 remand, the RO/AMC continued to deny the claim (as reflected in a March 2014 SSOC), and returned the matter to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a February 2015 submission by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the matter remaining on appeal.  


FINDING OF FACT

In a January 2015 statement, submitted by the Veteran's representative in February 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claim of entitlement to additional SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2), prior to January 11, 2013.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim of entitlement to additional SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2), prior to January 11, 2013, are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a January 2015 statement, submitted by his representative in February 2015, the Veteran withdrew from appeal the claim for entitlement to additional SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2), prior to January 11, 2013.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to additional SMC based on the need for a higher level of care at the rate specified under 38 U.S.C. Section 1114(r)(2), prior to January 11, 2013, is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


